                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JOHN PERALTA,

                    Plaintiff,

v.                                                                  CV No. 19-670 CG

ANDREW SAUL, Commissioner of
the Social Security Administration,

                    Defendant.

                     ORDER GRANTING UNOPPOSED MOTION
                       TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff John Peralta’s Unopposed Motion

to Extend Briefing Deadlines (the “Motion”), (Doc. 16), filed November 15, 2019. Having

reviewed the Motion and noting it is unopposed, the Court finds the Motion is well taken

and shall be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff shall have until December 16, 2019,

to serve his Motion to Reverse or Remand for a Rehearing with Supporting

Memorandum.

      IT IS FURTHER ORDERED that Defendant is granted through February 14,

2020, to serve his Response, and Plaintiff through February 28, 2020, to serve his reply.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
